DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 16 March 2022, in the matter of Application N° 16/464,026.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6, 18, and 19 have been canceled.  No claims have been added.
Claims 1, 7, 14, 20, and 21 have each been amended with respect to the truffle extract component.  The amendments add no new matter.  However, they do raise a new indefiniteness issue discussed below.
No new matter has been added.
Thus, claims 1-4, 7-11, 14-17, 20, and 21 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.





New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims recites the limitation “the truffle extract(s)” (e.g., in the first line of the amended ‘wherein’ clause of claim 1).  There is insufficient antecedent basis for this limitation within the claim.  Line three of claim 1 refers to this component by the recitation of “at least one aqueous, aqueous-alcoholic or aqueous-glycolic truffle extract”.  The Examiner respectfully suggests amending the indefinite limitations within each of the claims so that they match line three of claim in order to overcome the rejection.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 16 November 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 14-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (FR 2 946 253 A1; IDS reference) in and Portolan et al. (WO 2016/007461 A1; IDS reference). [emphasis added to reflect canceled and added claims]
As amended, claim 1 recites a method of treating keratin material comprising the topical administration of a composition comprising at least one aqueous, aqueous-alcoholic, or aqueous-

    PNG
    media_image1.png
    181
    286
    media_image1.png
    Greyscale

Cyril discloses a cosmetic kit or assembly composition which comprises neohesperidin dihydrochalcone (see e.g., Abstract; claim 1).  The amount of neohesperidin DHC disclosed as being present in the composition is taught as ranging from 0.01% to 6% by weight relative to the total weight of the mixture, and preferably from 0.1% to 3.5% by weight relative to the total weight of the mixture (see e.g., pg. 8, lines 4-9).  Disclosed as first and second compositions combined to form the resulting mixture, neohesperidin DHC resides within the second composition and comprises 0.01-7.5% by weight and, more preferably, 0.1% to 4% neohesperidin DHC relative to the total weight of the second composition (see e.g., pg. 8, lines 11-14).
Claims 16 and 17 disclose a process for improving the appearance of skin comprising administering the composition of the claims to the skin.  Claim 17 elaborates on the improvement of the skin disclosing that the method will treat oxidative stress and/or the effects of sun exposure and/or aging of the skin or its appendages.  
The reference additionally discloses that after about 25-30 years an imbalance towards oxidative stress will cause not only structural damage, but also a loss of performance in the body’s protection and repair systems.  The process of skin aging is a complex phenomenon that is influenced by both genetic and environmental factors.  During cellular aging, regardless of the stimulus, there is an accumulation of damaged cell components (i.e., nucleic acids, lipids, (see e.g., pg. 2, entire page).  Thus, what this passage conveys to the ordinarily skilled artisan is that the presence and/or long-term accumulation of reactive oxygen species (ROS) ultimately results in the presence of damaged cellular components in the skin.  The accumulation of the damaged components thus presents the skin with an aged and tacky (roughened) appearance.
Thus, the method and compositions disclosed by the teachings of Cyril are considered to meet each of the instantly claimed limitations with one notable exception.
Cyril does not expressly teach combining neohesperidin DHC with anyone of an aqueous, aqueous-alcoholic, or aqueous-glycolic extract of truffle.  At best, Cyril teaches and suggests that plant extracts, in general, may be added to the practiced composition as an additional active ingredient to the formulation (see pg. 39, lines 13-20).
The teachings of Portolan, however, are considered to bridge the gap in and remedy the deficiency in Cyril’s teachings.
Portolan is directed specifically to aqueous truffle extract compositions which are for topical (skin) cosmetic use (see e.g., Abstract).  Claims 7-10 disclose a cosmetic composition adapted for topical application, wherein said composition comprises the aforementioned aqueous truffle extract in a concentration ranging from about 0.0001% by weight to about 20% by weight of the composition at its broadest.  More narrowly, the concentration of the extract is taught as ranging from about 0.0005% by weight to about 5% by weight of the topical composition.  The Examiner notes that this range clearly overlaps the concentration as instantly recited.  The -5% (0.000011%) to 1% by weight of the composition.  Figure 1 of the reference provides said motivation:

    PNG
    media_image2.png
    288
    403
    media_image2.png
    Greyscale

As is clearly set forth in the title of the Figure and in the descriptions of the drawings (see pg. 3, lines 25-27), the Figure measures the ability of truffle extract to reduce the presence of reactive oxygen species (ROS).  What is made evident from the Figure is that the weight percent of truffle extract present is directly proportional to the presence of ROS.  Thus, from the above showing a person of ordinary skill in the art would be provided with clear motivation to employ a concentration of 0.05% by weight of truffle extract in a topical formulation and have a reasonable expectation that the formulation will accomplish the disclosed method.  Therein, the disclosed method of Portolan is directed to a cosmetic treatment designed to reduce and/or correct the signs of aging and photo-aging of the skin and keratinous appendages, and to protect the skin against aggressions due to ultraviolet radiation (see e.g., Abstract).

Despite their respective deficiencies, the Examiner concludes that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of producing the instantly claimed composition and achieving the claimed methods of treatment.
MPEP §2144.06(I) states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”
The Examiner respectfully submits that a person of skill in the art in possession of the teachings of both Cyril and Portolan, would be presented with clear motivation to produce a composition containing both neohesperidin DHC and an aqueous truffle extract.  Upon application to the skin of such a composition, the same artisan would quite reasonably expect a reduction in the presence of reactive oxygen species (ROS), thereby reducing the signs of chronobiological and/or photo-induced aging of the epidermis as instantly claimed.
Both references individually teach the topical application of neohesperidin DHC and aqueous truffle extract compositions to accomplish the same result: cosmetically reducing the signs of aging and damage to the skin by reducing the presence of ROS.  As each compound is taught to do this individually, the skilled artisan would thus reasonably expect that formulation containing both would also accomplish the same result.
The foregoing is considered to immediately teach and suggest the limitations recited in claims 1-4, 6, and 8-11.

The limitations recited in claim 5 are directed to the source of the truffle extract.  Here, the Examiner considers the truffle extract to be met by the showing of the aqueous truffle extract, notably since it is the extract that is claimed and the extract that is disclosed.  However, the Examiner notes that the reference also teaches that different sources may be relied upon in defining the source of the extract.  “Truffle” is defined by the reference as being inclusive of both black and white truffles (see e.g., pg. 4, lines 10-17).
The Examiner considers this ratio to be met by the above teachings, notably as the amounts for each of the recited components are individually met by their respective references.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-11 and 14-21 under 35 USC 103(a) as being unpatentable over the combined teachings of Cyril et al. and Portolan et al. have been fully considered but they are not persuasive.

The Examiner acknowledges the amendment as being supported by the limitations of canceled claims 5 and 6, and as a good faith effort to narrow the invention to overcome the previously maintained position of the Examiner.
However, the Examiner respectfully maintains the rejection for the reasons already made of record in the earlier mailed Final Rejection.
Applicants’ remarks again focus on the data provided in the Results table on page fifteen of the instant specification.  The Examiner again acknowledges these results, but disagrees that the singular percentages that are demonstrated in the different combinations of neohesperidin DHC and the extract component are representative of the breadth of the range of extract(s) recited in the amended claim.  
The Examiner, thus maintains that Applicants’ amendments to claim 1 and the evidence provided in the Results table are not commensurate in scope with the asserted synergistic effect as it relates to the entirety of the range of extract recited or the weight ratio of neohesperidin DHC to extract(s).
In re-assessing Applicants’ evidence, the Examiner again acknowledges that the referred to Results table provides very limited data (i.e., singular weight percentages for each component) that demonstrates increased presence of filaggrin on combination of one or more truffle extracts with neohesperidin DHC.  However, these limited data points are singular values for the truffle extract (0.0045 wt%) and for the neohesperidin DHC (0.3 mg/mL or 0.03 wt%) and while the effect is demonstrated for these three combinations using very specific values, Applicants’ have 
Notably, neither the amount of neohesperidin DHC nor the aforementioned component weight ratio are presented in the claim in amounts that are commensurate in scope with the demonstrated effect.
Simply put, Applicants’ data does not support the breadth of the recited ranges in the claims
MPEP §716.02(d) states that “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”
The Examiner respectfully maintains the rejection as Applicants’ amendments and remarks fail to place the claimed invention within the scope of the property or effect it is claiming.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615